Citation Nr: 0736455	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-38 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to January 
1967 and May 1979 to May 1994.  This matter comes before the 
Board of Veterans' Appeals (Board) 


from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, wherein the RO granted service connection for right 
ear hearing loss at a noncompensable rating.  


FINDING OF FACT

The veteran's service-connected hearing loss of the right ear 
is currently manifested by a puretone threshold average of 
33decibels with a speech discrimination score of 92 percent; 
service connection is not is effect for hearing loss of the 
left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss are not met.    
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007);  38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the 


claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice provided 
in January 2003 that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's own statements in support of his claim, VA 
post-service treatment and examination reports.  
Additionally, the veteran was provided examinations to assess 
his hearing loss as well as a hearing before the undersigned.  
The Board has carefully reviewed the claims file and 
concludes that the veteran has not identified further 
evidence not already of record.  Therefore, all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
VA's obligations under the VCAA.

Increased Rating for Hearing Loss
The veteran is claiming entitlement to a compensable rating 
for right ear hearing loss.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of defective hearing range from non-compensable 
to 100 percent, based upon organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles 
per second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  See 38 
C.F.R. § 4.85, Table VI.  Table VII is then used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used,  
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

If only one ear is service connected then the nonservice-
connected ear is assigned a Level I hearing acuity 
designation to determine compensation according to Table VII.  
38 C.F.R. § 4.85(f).  It is noted that the veteran's service-
connected right ear hearing loss has been rated as 
noncompensable under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.   

On the authorized audiological evaluation during the July 
2003 VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
15
40
45

The puretone average in the right ear was 30 decibels.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Based on the above audiological 
findings, the veteran is shown to have Level II hearing 
acuity in the right ear.  Since the veteran is only service 
connected for his right ear, the left ear will be assigned a 
Level I hearing acuity designation.  38 C.F.R. § 4.85 (f).  
Under Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant application of 38 C.F.R. § 4.86.  

On the authorized audiological evaluation during the June 
2007 VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
15
50
45

The puretone average in the right ear was 33 decibels.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Based on the above audiological 
findings, the veteran is shown to have Level I hearing acuity 
in the right ear.  Since the veteran is only service 
connected for his right ear, the left ear 


will be assigned a Level I hearing acuity designation. 
38 C.F.R. § 4.85 (f).  Under Table VII, this warrants a non-
compensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant application of 38 
C.F.R. § 4.86.  

The veteran's right ear audiometric results demonstrate Level 
I and a Level II hearing acuity designations.  Even utilizing 
the July 2003 Level II hearing acuity designation, the 
veteran's hearing loss still only warrants a noncompensable 
rating.  (Table VII).  No additional audiological results are 
of record.  Therefore the evidence of record does not warrant 
a compensable disability rating for the right ear. 

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While the Board finds the evidence and his statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for his service-
connected right ear hearing loss because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since November 19, 2002, the veteran's 
hearing loss of the right ear has consistently warranted a 
noncompensable rating.  As the preponderance of the evidence 
is against the claims for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied. 



____________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


